Case: 21-50502     Document: 00516235067          Page: 1    Date Filed: 03/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     March 11, 2022
                                   No. 21-50502                       Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alfonso Dominguez-Mendoza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-574-1


   Before Southwick, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*
          Alfonso Dominguez-Mendoza pled guilty to illegal reentry following
   deportation. During a sentencing hearing with 30 other defendants, the
   district court sentenced him to a term of imprisonment within the Guidelines
   range and also to a three-year period of supervised release. On appeal,
   Dominguez-Mendoza asserts that the district court erred by imposing a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50502      Document: 00516235067          Page: 2    Date Filed: 03/11/2022




                                    No. 21-50502


   period of supervised release and by doing so without explanation. We
   AFFIRM.
          Dominguez-Mendoza did not object to the district court’s imposition
   of supervised release during sentencing. Therefore, we review his argument
   for plain error. United States v. Cancino-Trinidad, 710 F.3d 601, 605 (5th Cir.
   2013). “Plain error review requires four determinations: whether there was
   error at all; whether it was plain or obvious; whether the error affected the
   defendant’s substantial rights; and whether this court should exercise its
   discretion to correct the error in order to prevent a manifest miscarriage of
   justice.” United States v. Dominguez-Alvarado, 695 F.3d 324, 328 (5th Cir.
   2012). We will correct plain error “only if the error seriously affects the
   fairness, integrity or public reputation of judicial proceedings.” Id. (quoting
   Puckett v. United States, 556 U.S. 129, 135 (2009)).
          Section 5D1.1 of the Sentencing Guidelines instructs courts to order a
   term of supervised release when required by statute or if a defendant is
   sentenced to more than a year in prison. This Section also states that a court
   “ordinarily should not impose a term of supervised release in a case in which
   supervised release is not required by statute and the defendant is a deportable
   alien who likely will be deported after imprisonment.” U.S.S.G. § 5D1.1(c).
          The word “ordinarily” in Section 5D1.1(c) is “hortatory, not
   mandatory,” and the district court has authority to impose supervised release
   if that court “determines it would provide an added measure of deterrence
   and protection based on the facts and circumstances of a particular case.”
   Dominguez-Alvarado, 695 F.3d at 329. If the district court decides to require
   supervision after release, it is obligated to provide some “particularized
   explanation” to address why it is doing so. Id. at 330. A district court can
   satisfy the obligation to explain the imposition “with a single sentence finding
   supervised release appropriate” based on the sentencing factors listed in 18




                                          2
Case: 21-50502      Document: 00516235067          Page: 3    Date Filed: 03/11/2022




                                    No. 21-50502


   U.S.C. Section 3553(a), deterrence, and the defendant’s particular
   background and characteristics. United States v. Becerril-Pena, 714 F.3d 347,
   349 (5th Cir. 2013).
          Dominguez-Mendoza challenges the district court’s sentence in two
   ways. First, he argues the district court committed procedural error by failing
   to provide a particularized explanation for imposing supervised release.
   Second, he argues the district court erred because it failed to consider Section
   5D1.1(c) as required by the Sentencing Guidelines, making the imposition of
   supervised release substantively unreasonable. To succeed on either basis,
   Dominguez-Mendoza must show that these alleged errors affected his
   substantial rights. Cancino-Trinidad, 710 F.3d at 606.
          One form of procedural error is when a defendant is sentenced under
   an improper Guidelines range. See, e.g., Molina-Martinez v. United States, 578
   U.S. 189, 195–96, 200 (2016). In that situation, “the error itself can, and
   most often will, be sufficient to show a reasonable probability of a different
   outcome absent the error.” Id. at 198. The claim here is different, namely,
   that the district court did not adequately explain why supervised release was
   imposed. We see no basis to assume prejudice in this circumstance and look
   for more.
          In Cancino-Trinidad, this court considered whether the imposition of
   a term of supervised release was plainly erroneous where the district court
   may not have been aware that supervised release was discretionary. Cancino-
   Trinidad, 710 F.3d at 604. The presentence report used at sentencing
   erroneously stated that supervised released was mandatory. Id. at 606. We
   concluded that the district court plainly erred by relying on an outdated
   version of the Guidelines but no prejudice had occurred because the district
   court had explained why it was important that this defendant be supervised
   after release. Id. 606-07. Thus, even had the district court known it had




                                          3
Case: 21-50502       Document: 00516235067          Page: 4     Date Filed: 03/11/2022




                                     No. 21-50502


   discretion, it was clear that the court would still have required supervision
   after release.
          Somewhat similarly, the argument here is that the Guidelines
   recommend not imposing supervised release for defendants who will be
   deported after serving their sentences. § 5D1.1(c). The failure of the district
   court to give any reason for requiring supervision for this defendant, or for
   any of the 30 it sentenced at the same time, all of whom were likely to be
   deported after serving their sentences, was procedural error because it
   prevents “meaningful appellate review” and undermines the “perception of
   fair sentencing.” United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th
   Cir. 2009). We mention the claim that there were 30 similarly situated
   defendants just to show that this district judge, at least that day, made a three-
   year period of supervised release a component of all but two sentences for the
   defendants subject to removal.
          Before we would vacate a sentence, whether as to supervised release
   or some other aspect, a defendant must “show a reasonable probability” that
   the district court would not have imposed the same sentence without the
   alleged errors. United States v. Mudekunye, 646 F.3d 281, 289 (5th Cir. 2011).
   We will assume without deciding that the district court committed plain error
   by not giving more of an explanation. This appeal will turn on whether there
   is enough here to show that there is not a reasonable probability that the
   district court would have imposed supervised release if it had explained itself
   in more detail.
          We look to the record to see if the particular facts and circumstances
   of the defendant’s case warrant supervised release for additional deterrence
   and protection. See Cancino-Trinidad, 710 F.3d at 607. Here, the record
   shows supervised release was warranted. Dominguez-Mendoza has three
   prior aggravated driving-under-the-influence convictions, with probation on




                                           4
Case: 21-50502     Document: 00516235067           Page: 5   Date Filed: 03/11/2022




                                    No. 21-50502


   his second conviction being revoked. He also has children living in the
   United States who earlier partly motivated him to re-enter the United States,
   and they could motivate him to return again. These facts and circumstances
   support a need for an added measure of deterrence and protection. See, e.g.,
   Becerril-Pena, 714 F.3d at 351 (noting Section 5D1.1’s commentary “makes
   clear . . . supervised release remains especially appropriate for defendants
   with lengthy criminal histories”).
          Moreover, the district court ordered supervised release as part of
   adopting the probation officer’s within-Guidelines recommended sentence.
   This raises a presumption that the district court’s sentence was reasonable.
   Cacino-Trinidad, 710 F.3d at 607–08. The presumption was not rebutted.
          Even if the district court committed error in failing to give a more
   detailed explanation for imposing supervised release, Dominguez-Mendoza
   has not shown that such an error affected his substantial rights.
          AFFIRMED.




                                         5